 SOUTHERN POWER CO
. 201 Southern Power Company 
and
 International Brot
h-erhood of Electrical Workers Local Union 84
, International Brotherhood of Electrical Wor
k-ers, System Council U 19 on behalf of L
ocal 
801Œ1 and 
Southern Company Services.  
Cases 
10ŒCAŒ37348 and 10
ŒCAŒ37414 Novem
ber 30, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER
 AND 
PEARCE
 On March 20, 2009, the two sitting members of the 
Board issued a Decision and Order in this procee
ding, 
which is reported at 353 NLRB 
1085.1  
Thereafter, the 
Respondent filed
 a petition for review in the United 
States Court of Appeals for the District of Columbia Ci
r-cuit, and the General Counsel filed a cross
-application 
for enforcement.  On June 17, 2010, the United States 
Supreme Court issued its decision in 
New Pro
cess Stee
l, 
L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 

3(b) of the Act, in order to exercise the delegated author
i-ty of the Board, a delegee group of at least three me
m-bers must be maintained.  Thereafter, the court of appeals 

remanded this case for f
urther procee
dings consistent 
with the Supreme Court
™s decision. 
 The National Labor Rel
ations Board has delegated its 
authority in this proceeding to a three
-member panel.
2 The Board has considered the judge
™s dec
ision and the 
record in light of the excep
tions and briefs and has d
e-1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group,
 all of the powers 
of the National Labor R
elations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this delegation, the two sitting members issued 
dec
isions and orders in unf
air labor practice and representation cases.
 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of admi
nistrative economy, 
the panel includes the remaining member who participated in the orig
i-nal de
cision.  Furthermore, 
under the Board™s standard procedures 
applicable to all cases assigned to a panel, the Board 
Members not 
assigned to the panel had the opportunity to participate in the adjudic
a-tion of this case at any time up to the issuance of this 
decision.
 cided to affirm the judge
™s rulings, findings, and concl
u-sions and to adopt the recommended Order to the extent 
and for the reasons stated in the d
ecision reported at 353 
NLRB 
1085 (2009), which is incorporated herein by re
f-erenc
e, except as modified below.
3 ORDER
 The National Labor Relations Board adopts the re
c-ommended Order of the administrative law judge as 

modified below, and orders that the Respondent, Sout
h-ern Power Company, Atlanta, Georgia, its officers, 

agents, succe
ssor
s, and assigns, shall take the action set 
forth in the recommended Order as modified.
 Substitute the following for paragraph 2(b).
 ﬁ(b) Within 14 days after service by the R
egion, post at 
its facility at Plants Harris, Dahlberg, Franklin, and 
Wansley copie
s of the attached notice marked ﬁAppe
n-dix.ﬂ
6 Copies of the notice, on forms provided by the 
Regional Director for Region 10, after being signed by 
the Respondent
™s authorized representative, shall be 
posted by the Respondent and maintained for 60 conse
c-uti
ve days in co
nspicuous places including all places 
where notices to emplo
yees are customarily posted.  In 
addition to physical posting of paper notices, notices 
shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet si
te, and/or other ele
c-tronic means, if the Respondent customarily commun
i-cates with its e
mployees by such means.  Reasonable 
steps shall be taken by the Respondent to ensure that the 

notices are not altered, defaced, or covered by any other 

material.  In th
e event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 

closed the facility involved in these proceedings, the R
e-spondent shall duplicate and mail, at its own expense, a 
copy of the n
otice to all current employees
 and former 
employees employed by the Respondent at any time 
since January 15, 2008.ﬂ
  3 We shall modify the judge™s recommended Order to provide for the 
posting of the notices in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010
).  356 NLRB No. 43
                                                                                                   